The Court
affirmed the judgment, unanimously. Several of the Judges expressed a decided opinion, that the rule laid down, by Lord Mansfield, in Walton v. Shelly, (b) that no man should be admitted to swear *19against his own deed, was sound: law, and ought tobe adhered to.(d) v J

 1 Term Rep. 296.


 See Hart v. M’Intosh, 1 Esp. Rep. 289. To assumpsit by the indorsee of a promissory note, against the maker, the defence was illegality in the consideration, and the indorser was called to prove it. His evidence was objected to, on the ground, that it came within the rale in Walton v. Shelly. It was answered, that the court of Ring’s Bench had now' adopted a contrary rule. Buller, J. before whom the case was tried, asked, if the last mentioned rule had ever been adopted in the Common Pleas ? and being answered in the negative, he said he would adhere to the rule laid down by Lord Mansfielb ; and he accordingly rejected the evidence of the witness. Le Blanc, Serjt. said, that Eyre, Ch. J. had been of opinion, that the testimo. ny ol a witness under such circumstances was inadmissible.
The case of Jordaine v. Lashbroohe Was decided in the King’s Bench, after Justice Buller had x-esigned his seat in that Court, and was appointed one of the Judges of the Common Pleas.